By the Court.

Warner, J.
delivering the opinion.
[1.] The only question made by the assignment of error in this case is, that the Court erred in dismissing the complainant’s bill, on the ground that the claim asserted therein had become stale and was barred by lapse of time.
It is expressly charged in the complainant’s bill, “ that the defendant fraudulently took possession of the property belonging to the estate of Edmund Rials, as executor in his own wrong, and clandestinely and fraudulently secreted said property, and removed it and himself from the State of South Carolina, immediately upon getting possession thereof; that the complainant for years, and from the time of the removal of the defendant, as above charged, was diligently searching and inquiring for him, and did not ascertain his residence until some three months before the filing this bill; that when he first discovered and found the residence of the defendant in Dooly County, as before stated, complainant called on him and demanded a settlement, and payment of the share or interest of said Daniel Horton, in right of his wife, in and to the estate of her father, Edmund Rials, and the said defendant then and there admitted that he had said property, and promised to pay complainant the one-half thereof, but has wholly failed to do so.” The complainant’s bill was filed on the 5th day of March, 1852, and only three months prior to that time the defendant admitted he had the property, fraudulently obtained by him, as charged in complainant’s bill, and promised to *24pay the complainant the one-half thereof, but failed to do so; and yet, it is gravely contended, that the complainant’s equity is barred by the lapse of time. To state the facts of this case, as the same appear on the face of this record, is to decide it. Let the judgment of the Court below be reversed.